Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 27, 2018

                                       No. 04-18-00156-CV

                              MMM 410 BAR AND GRILL, LLC,
                                       Appellant

                                                 v.

        Jose FONG, Ericka Fong, Loop 410 Development, LTD Co., and EFJFM, LLC,
                                       Appellees

                   From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI01524
                        Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER
        Appellant’s brief was due on June 21, 2018. Neither the brief nor a motion for extension
of time has been filed.

        We, therefore, ORDER Appellant MMM 410 Bar and Grill, LLC to file, on or before
July 9, 2018, its appellant’s brief and a written response reasonably explaining (1) its failure to
timely file the brief and (2) why appellees are not significantly injured by appellant’s failure to
timely file a brief. If appellant fails to file a brief and the written response by the date ordered,
we will dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R.
APP. P. 42.3(c) (allowing involuntary dismissal if appellant has failed to comply with a court
order).


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court